Citation Nr: 0212583	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-01 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. O.


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the RO. 

The appellant and a private physician testified at a personal 
hearing before a Hearing Officer at the RO in May 2001.


FINDINGS OF FACT

1.  The veteran died in January 2000 at the age of 51; the 
death certificate identified the immediate cause of death as 
being that of sudden cardiac death, due to, or as a 
consequence of, hypertrophic cardiomyopathy, due to, or as a 
consequence of hypertension.  Other significant conditions 
contributing to death not related to the underlying cause 
included anoxic encephalopathy and cardiogenic shock.

2.  Service connection was in effect during the veteran's 
lifetime for psychophysiologic cardiovascular reaction 
manifested by complaints of palpation, obsessive 
preoccupation with fears of heart condition.  

3.  The medical evidence in this case is relatively balanced 
in that it tends to show that the service-connected 
psychophysiologic cardiovascular reaction manifested by 
complaints of palpation, obsessive preoccupation with fears 
of heart condition, as likely as not, played a contributory 
role in producing, or at least accelerating, the veteran's 
demise.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the service-connected psychophysiologic cardiovascular 
reaction manifested by complaints of palpitation, obsessive 
preoccupation with fears of heart condition contributed 
substantially or materially in causing of the veteran's 
death.  38 U.S.C.A. §§ 1110, 5107(b), 7104, (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2001).

To be a contributory cause of death, the disability must have 
"contributed substantially or materially" to death, "combined 
to cause death," or "aided or lent assistance to the 
production of death."  38 C.F.R. § 3.312(c) (2001).

At the time of the veteran's death, service connection had 
been granted for psychophysiologic cardiovascular reaction 
manifested by complaints of palpation, obsessive 
preoccupation with fears of heart condition, which was 
evaluated as 10 percent disabling.

The appellant, the veteran's widow in this case, contends 
that the veteran's heart disability, which ultimately led to 
his demise, was first manifested during service.  

A careful review of the veteran's service medical records 
shows that he complained on multiple occasions of chest 
pains, anxiety, nervousness and/or periods of tachycardia.  
EKG's showed normal rhythms.  

Shortly after service, the veteran filed a claim of service 
connection for a nervous condition.  The veteran was afforded 
VA examinations in October 1970 and September 1971.  The 
veteran complained of heart palpitations and nervousness.  He 
reported throbbing and tightness in the chest and feared 
something was wrong with his heart.  The veteran reported 
that he was prescribed Valium in service.  

On examination, the veteran appeared tense and uneasy, with 
obsessive thoughts and fears about a heart condition.  
Diagnosis was that of psychophysiologic cardiovascular 
disorder with obsessive thought and fears.  

Service connection was granted in a November 1971 rating 
decision for psychophysiologic cardiovascular reaction 
manifested by complaints of palpation, obsessive 
preoccupation with fears of heart condition.  

As noted hereinabove, the veteran died in January 2000 at the 
age of 51; the death certificate identified the immediate 
cause of death as being that of sudden cardiac death, due to, 
or as a consequence of, hypertrophic cardiomyopathy, due to, 
or as a consequence of hypertension.  Other significant 
conditions contributing to death not related to the 
underlying cause included anoxic encephalopathy and 
cardiogenic shock.

The January 2000 private discharge summary, or terminal 
hospital records, noted that the veteran had a past medical 
history of atrial fibrillation and was maintained in sinus 
rhythm on Amiodarone and was on Coumadin, when he experienced 
sudden cardiac death while exercising on a treadmill.  An 
autopsy was performed and apparently demonstrated left 
ventricular hypertrophy, and some minimal coronary artery 
disease.  The discharge diagnosis was that of sudden cardiac 
death; ventricular fibrillation; cardiomyopathy; paroxysmal 
atrial fibrillation; and cardiogenic shock.  

In April 2000, the veteran's widow filed a claim for 
entitlement to service connection for the cause of the 
veteran's death.  The appellant maintains that the veteran 
had always indicated that his heart problems began during 
service, but that the doctors had told him that his heart was 
normal.  

The record contains three letters from the veteran's private 
cardiologist (dated June 2000, December 2000 and January 
2001, respectively) who opined that the veteran did indeed 
have a heart disability in service that was misdiagnosed as a 
psychosomatic problem.  

More specifically, the June 2000 letter pointed out that the 
veteran complained of tachycardia, tightness in the chest and 
palpitations, and a fear of heart problems during service.  
The cardiologist opined that the veteran was having episodes 
of atrial fibrillation at that time.  The cardiologist stated 
that, "They were obviously not discovered at that time and 
he was given the diagnosis of psychophysiological 
cardiovascular disorder.  In other words, they were saying 
that the symptoms were all in his head."  The cardiologist 
opined that the veteran was having paraxysms of atrial 
fibrillation, but that the diagnosis could have led to him 
not taking his palpitations seriously later in life.  
Finally, the cardiologist noted that the veteran had told her 
that he was having palpitations since service, but that no 
one had ever caught an arrhythmia at that time.  

In the December 2000 letter, the cardiologist wrote that she 
firmly believed that the veteran was somewhat ignored by the 
Army because he was told that his palpitations were 
psychogenic in nature.  

Finally, in the January 2001 letter, the cardiologist opined 
that the veteran had cardiac symptoms from the time that he 
was a young man in service because he complained of heart 
palpitations at that time.

In contrast to the private cardiologist's opinion that the 
veteran's heart disability was first manifest in service, an 
August 2000 VA medical opinion from a VA cardiologist notes 
that the veteran's service medical records showed normal 
sinus rhythms, normal chest x-rays and normal EKG's.  The VA 
cardiologist did note, however, that the veteran was treated 
in service for episodes of palpitations, and was cared for 
paraxysmal atrial fibrillation, hypertension and anxiety, and 
was maintained on Coumadin, Amiodarone and Valium.

The VA cardiologist indicated that the veteran's sudden 
cardiac death due to exercise induced hypoxemia triggering 
fatal sustained ventricular arrhythmia which led to 
cardiogenic shock and death was an acute event and was not 
likely related to the veteran's military service.  

The appellant and another private cardiologist testified at a 
personal hearing before a Hearing Officer at the RO in May 
2001.  The veteran's wife maintained that her husband did 
have a heart problem in service, that was manifested, at 
least in part, by heart palpitations and tightening of the 
chest, but that because the palpitations did not occur during 
testing, the condition was thought to be psychological, or 
"all in his head."  The veteran's wife further maintained 
that since the Army doctors told the veteran that his heart 
problem was psychological, that he never complained about it 
after service.

The private doctor testified that he believed the veteran had 
intermittent attacks of the rhythm of his heart chambers, 
called atrial fibrillation during service.  The doctor also 
opined that because the attacks occurred occasionally, at 
different times, and that the EKG cardiograms in service were 
performed during a non-fibrillation period, that the 
veteran's heart problem was not caught in service.  

The veteran's wife testified that the veteran complained to 
her that he would go into and out of A Fib on a regular 
basis.  The appellant indicated that the veteran's physical 
activity was limited because it would trigger A Fib.  The 
appellant also noted that as a medical doctor himself, that 
the veteran was able to treat his periods of A Fib, that he 
was able to bring himself out of A Fib with breathing 
exercises.  

The doctor who testified disagreed with the VA opinion of 
August 2000.  More specifically, the doctor disagreed with 
the VA examiner's opinion that the sudden cardiac death was 
due to exercise induced hypoxemia and not related to the 
veteran's military service.  Rather, the doctor who 
testified, opined that the veteran developed an atrial 
fibrillation that went on to a ventricular fibrillation, 
which was a fatal event.  The doctor opined that the hypoxia 
caused the atrial fibrillation which led to his demise.  

The doctor further testified that based on the medical 
records, the veteran contracted the atrial fibrillation while 
he was in the service.  Finally, this doctor pointed out that 
in order to diagnose the atrial fibrillation, the veteran 
would have had to undergone EKG testing during a period of 
tightening of the chest or palpitations.

In summary, the medical evidence in this case contains 
opinions from three doctors regarding the onset of the 
veteran's heart disability.  Two private cardiologists have 
opined that the veteran's complaints in service of heart 
palpitations, anxiety, chest tightness and fears about his 
heart were physical in nature, and not psychological.  More 
specifically, these doctors have opined that despite normal 
EKG testing, the veteran's atrial fibrillation would have 
likely been diagnosed during service if the veteran would 
have undergone EKG testing during those times when he 
experienced palpitations and chest tightness.  The doctors 
further maintained that it was not surprising that the 
condition was not caught on EKG since the EKG's were 
performed at times when the veteran was not experiencing 
symptoms.  

In contrast, a VA doctor has opined that the veteran's death 
was due to an acute cardiac event which was not likely 
related to military service.  The VA doctor based his 
opinion, at least in part, on the fact that the testing done 
in service with regard to the veteran's heart was normal, 
despite the veteran's complaints of palpitations.

After reviewing all of the evidence of record, the Board 
finds that the evidence is in the appellant's favor, or at 
the very least is in equipoise.  Therefore, by resolving the 
benefit of the doubt in the appellant's  favor, service 
connection for the cause of the veteran's death is 
established.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

The RO has not had an opportunity to address this new 
legislation with regard to the appellant's claim.  However, 
as the benefit sought on appeal is granted, the appellant is 
not prejudiced thereby and no further assistance in 
developing the facts pertinent to her claim is required.  In 
this case, the Board finds that there is sufficient evidence 
of record to decide her claim properly.  



ORDER

Service connection for the cause of the veteran's death is 
granted. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

